DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Becker on 27 January 2021.

The application has been amended as follows: 


Replace Claim 4 with: “The engine of claim 1, wherein [[a]]the front end of the first circumferential gap is open to the atmosphere.”

Replace Claim 6 with: “The engine of claim 1, wherein the floor has a perimeter, and the perimeter of the floor [[or]]is bulbous in shape with a rounded circumferential outer edge.”

Replace Claim 7 with: “The engine of claim 6, wherein the floor is angled [[upward]] toward both the central aperture and the front edge of the intake.”

Drawings
The drawings submitted 29 January 2021 are accepted.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations “the circumferential front ledge comprising one or more injector ports”, “at least one ignition port situated on an outside of the outer shell on the front end of the outer shell between the circumferential front ledge and the throat area”, “the first circumferential gap not being in fluid communication with the throat or the exhaust”, “wherein the first circumferential gap has an inner diameter, and the inner diameter of the first circumferential gap widens from a front end of the first circumferential gap to the skirt” and “the terminal end of the second circumferential gap is situated at the front end of the throat area” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 

Charshafian (U.S. Patent No. 2/735,263) teaches an engine (Figure 2) with an outer shell (118) having a front end (Left side of engine in Figure 2), a throat area (Figure 2 – between 160 and 162) and an exhaust (162), the throat area situated between the front end and the exhaust (Figure 2 – the throat is between the front end and the exhaust), a funnel-shaped intake (Figure 2 – the central opening in the left side of the engine), a circumferential front ledge (Figure 2 – the left most edge of the engine in Figure 2 is the front ledge), a first circumferential gap (Figure 3 – the gap where the baffle, 144, is located), a second circumferential gap (114), a floor (Figure 2 – the portion of the intake that widens after the smallest diameter of the intake is the floor) but does not teach the circumferential front ledge comprising one or more injector ports, at least one ignition port situated on an outside of the outer shell on the front end of the outer shell between the circumferential front ledge and the throat area, the first circumferential gap not being in fluid communication with the throat or the exhaust, wherein the first circumferential gap has an inner diameter, and the inner diameter of the first circumferential gap widens from a front end of the first circumferential gap to the skirt and the terminal end of the second circumferential gap is situated at the front end of the throat area.  Further, the first circumferential gap feeds propellant to the second circumferential gap and thus would necessarily be in fluid communication with the throat area and exhaust.

Claims 2-9 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                            
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741